      Case: 4:20-cv-00007-DMB-JMV Doc #: 130 Filed: 08/12/20 1 of 1 PageID #: 9018


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MICHAEL AMOS, et al.                                                           PLAINTIFFS

V.                                                                NO. 4:20-CV-7-DMB-JMV

TOMMY TAYLOR, et al.                                                         DEFENDANTS


                                          ORDER

          The defendants are DIRECTED to respond to the plaintiffs’ August 11 motion 1 for

expedited discovery on or before August 17, 2020. The plaintiffs may reply on or before August

19, 2020.

          SO ORDERED, this 12th day of August, 2020.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE




1
    Doc. #128.
